UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 SEPTEMBER 21, 2010 Date of Report (Date of Earliest Event Reported) CMoney, Inc. (Exact name of registrant as specified in its charter) Nevada 333-167176 75-3260546 (State or other jurisdiction of Identification) (Commission File Number) (IRS Employer No.) One Sugar Creek Center Blvd., 5th Floor Sugar Land, Texas 77478 Address (713) 589-5393 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange ct (17 CFR 240.14d-2(B)) o Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4c)) -1- Item 4.02. Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review In addition, MaloneBailey, LLP, in its letter to us dated September 2, 2010, has informed us that they have withdrawn their audit opinion dated May 10, 2010 with respect to the December 31, 2009 and 2008 financial statements included in our Registration Statement S-1 and S-1A originally filed May 28, 2010. As a result of the auditor resignation and withdrawal of their opinion based upon SEC allegations of facts that were not properly disclosed to them or were misrepresented to them by former management of the Company, and based on MaloneBailey, LLP’s understanding of the misrepresentations, they believe that the financial statements are materially misstated, misleading and cannot be relied upon. Item 9.01 Exhibits Exhibit Number Description Auditor Letter -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. cMoney, Inc. By: /s/ Larry Wilson Name: Larry Wilson Title: Chairman of Board Dated: ­­9/21/2010 -3-
